Citation Nr: 0830223	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-30 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
June 1981 to September 1987 and in the Navy from June 1989 to 
January 2002.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
tinnitus and denied service connection for hearing loss and a 
lumbar strain.  The veteran appealed that decision as to the 
denial of service connection for his lumbar strain only.


FINDING OF FACT

The veteran's low back disorder was diagnosed approximately 
five years after his separation from active duty and has not 
been linked by competent medical evidence to service.  


CONCLUSION OF LAW

The veteran's low back disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, the VCAA notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  If, however, for whatever reason it was not, 
or the notice provided was inadequate, this timing error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2006, prior to the initial adjudication of his claim in 
February 2007.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter complied with Dingess, as he was apprised of the 
downstream disability rating and effective date elements of 
his claim.  38 C.F.R. § 20.1102.  See also Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records.  The veteran submitted private medical 
records relating to his back disorder after the rating 
decision but before the issuance of the SOC.  There is also 
no evidence of any outstanding records pertaining to the 
claim.  In addition, the veteran was afforded a VA 
examination in January 2007 to determine whether his low back 
disorder is related to service. See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

II.  Merits of the Claim

The veteran has recently been diagnosed with a low back 
disorder.  He claims that this disorder was caused by being 
required to perform sit-up exercises with an improper 
technique.  For the reasons and bases set forth below, 
however, the Board finds that the preponderance of the 
evidence is against his claim, so it must be denied.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (of at least 10 
percent) within one year of separation from active military 
service.  This presumption is can be rebutted by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007); 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

The veteran's service medical records for his twenty-two 
years of active duty show that he was treated for low back 
pain which apparently resolved.  The first indication of low 
back pain is in an July 1987 report in which the veteran 
reported his symptoms as seldom rather than frequent.  The 
only objective finding on examination was mild paravertebral 
muscle tenderness at the L2-3 level.  Later that year, in 
November 1987, the veteran's condition was described as 
occasional low back pain, but without loss of function or 
range of motion.  A July 1989 report indicates that the 
veteran's symptoms were mild in nature, causing no problems 
in his daily life and not considered disqualifying.  As there 
were no further complaints, treatment, or findings concerning 
back problems subsequent to 1989 for the remaining thirteen 
years he was in service, it appears that the problem resolved 
with no chronic residual disability.  Therefore, the service 
medical records provide evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. at 147.

Medical records developed after service also provide evidence 
against the claim.  The veteran was first diagnosed with a 
low back disorder at a VA examination in January 2007, 
approximately eighteen years after his most recent in-service 
treatment for back pain, when he was diagnosed with lumbar 
spine strain.  This eighteen-year lapse between his in-
service complaints of low back pain and the onset of post-
service symptoms provides compelling evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

Moreover, the VA examiner explained that the veteran's lumbar 
strain was not chronic and that his current symptoms were not 
caused by or a result of his military service.  This medical 
opinion constitutes compelling evidence against the claim, as 
it was based on a review of the claims file and has not been 
contradicted by any other medical evidence.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position); see also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).

The Board notes that a private treatment record dated in 
February 2007 indicates more damage to the veteran's spine 
than the VA examination found, diagnosing the veteran with 
"mild facet degenerative change L4 through S1 with mild 
bilateral neural foraminal encroachment L4-5 and moderate L5-
S1."  The private medical records, however, include no 
discussion as to the origin or duration of the veteran's 
symptoms.  This record, therefore, does not support the 
veteran's claim.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).

The Board has also considered the veteran's own lay 
statements in support of his claim.  While he may well 
believe that his low back disorder is related to service, 
as a layperson without any medical training and expertise, 
the veteran is simply not qualified to render a medical 
opinion in this regard.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  The veteran is competent to comment on his 
symptoms involving low back pain, but is not competent to 
provide a medical opinion concerning the cause of his pain, 
and, in particular, whether it is related to service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Consequently, for these reasons and bases, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a low back disorder, and the benefit of the 
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  VA must therefore deny his 
claim.





ORDER

Service connection for a low back disorder is denied.




____________________________________________
DOUGLAS E. MASSEY

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


